Exhibit 10.1

 

EXECUTION VERSION

 

asset purchase modification agreement

 

THIS asset purchase modification AGREEMENT (the “Agreement”) is entered into on
the 12th day of April 2016, by and among:

 

(1)XG TECHNOLOGY, INC., a Delaware corporation, with its principal place of
business at 240 South Pineapple Avenue, Suite 701, Sarasota, Florida, 34236
(referred to herein as "Borrower").

 

(2)INTEGRATED MICROWAVE TECHNOLOGIES, LLC, a Delaware limited liability company
with its principal place of business c/o Skyview Capital, LLC, 2000 Avenue of
the Stars, Suite 810-N, Los Angeles, CA 90067 (“IMT”), and/or its successors and
assigns (together with IMT, collectively, the “Holder”).

 

Individually, each of Borrower and Holder is a “Party” and collectively, the
“Parties”.

 

Background

 

WHEREAS, the Borrower and the Holder entered into an Asset Purchase Agreement on
29th January 2016 (the “APA”), and

 

WHEREAS, under the terms of the APA, Borrower issued and delivered to Holder the
Initial Payment Note (the “IPN”), dated 29th January 2016, pursuant to which
Borrower unconditionally agreed and promised to pay to the order of Holder, in
lawful money of the United States of America, the principal sum of ONE MILLION
FIVE HUNDRED THOUSAND ($1,500,000) DOLLARS (the “IPN Principal Indebtedness”),
together with interest on the outstanding IPN Principal Indebtedness, at the
Interest Rate of six (6%) percent per annum, on or before March 31, 2016 (the
“IPN Maturity Date”), and

 

WHEREAS, Borrower issued and delivered to Holder the Deferred Payment Note (the
“DPN”), dated on 29th January 2016, pursuant to which Borrower unconditionally
agreed and promised to pay to the order of Holder, in lawful money of the United
States of America, the principal sum of ONE MILLION FIVE HUNDRED THOUSAND
($1,500,000) DOLLARS (the “DPN Principal Indebtedness”), together with interest
on the outstanding DPN Principal Indebtedness at the Interest Rate of six (6%)
percent per annum, on or before July 31, 2017 (the “DPN Maturity Date”), and

 

WHEREAS, the Parties have agreed to modify the original payment plan to settle
all sums due and owing under the IPN and DPN, plus all accrued interest, and
cancel the IPN and DPN, and wish to record those terms, on a binding basis, in
this Agreement, and

 

NOW, THEREFORE, in consideration of the premises, Borrower hereby agrees as
follows:

 

Agreed terms

 

1.Definitions and interpretation

 

1.1In this Agreement, unless the context otherwise requires, the definitions set
out in the IPN and DPN shall apply to the meaning of such terms in this
Agreement.

 

    Page 1   CONFIDENTIAL AND RESTRICTED  

 

 

 

EXECUTION VERSION

 

1.2“Cash Proceeds” means the net cash or cash equivalent received by Holder upon
sale of any Preferred Shares delivered by Borrower under this Agreement, net of
any transaction costs or expenses, evidence which shall be provided to the
Borrower at the time of sale of such Preferred Shares.

 

1.3“Closing Price” shall mean the closing price of Shares as listed on the
NASDAQ stock exchange on the trading day immediately before the day on which
such price is to apply to any given set of circumstances, formula or value
determination.

 

1.4“Preferred Shares” means shares of the Borrower’s Series D Convertible
Preferred Stock, par value $0.00001 per share. The Series D Convertible
Preferred Stock will have a stated value of $1.00 per share, and will convert
into Shares at a conversion price of $0.10 per share.

 

1.5“Principal Market” shall mean the Nasdaq Capital Market.

 

1.6“Shares” means shares of the Borrower’s common stock, par value $0.00001 per
share.

 

2.Effect of this agreement

 

The Parties hereby agree that this Agreement shall be immediately fully and
effectively binding on them upon Borrower’s compliance with Section 3.1 below,
failing which this Agreement shall be null and void and of no further force nor
effect.

 

3.Payment

 

3.1Borrower shall immediately pay to Holder the total sum of Five Hundred
Thousand Dollars ($500,000), plus all accrued interest at a rate of 9% per annum
(“Revised Interest”), as applicable, earned under the IPN and the DPN, payable
by way of wire transfer to the following bank account (the “Bank Account”):

 

Bank:

Routing Number:

Account Name:

Account Number:

 

3.2Before December 31, 2016, Borrower shall deliver to Holder Preferred Shares
having an aggregate value of Cash Proceeds of not less than Two Million Five
Hundred Thousand Dollars ($2,500,000), plus all accrued Revised Interest from
the date of this Agreement. The Preferred Shares will issued in tranches of Two
Hundred Fifty Thousand dollars ($250,000) (each a “Tranche”), with the first
Tranche being issued within 10 business days of the date of this Agreement.

 

    Page 2   CONFIDENTIAL AND RESTRICTED  

 

 

 

EXECUTION VERSION

 

3.3Borrower shall immediately deliver further Tranches of Preferred Shares once
Holder advises Borrower that it has disposed of the Shares from the previously
released Tranche on the Principal Market and realised Cash Proceeds. Every time
Holder requests a further Tranche, it will provide an updated account of its
Cash Proceeds.

 

3.4Following the issuance of each Tranche, the Borrower will register the
underlying Shares with U.S. Securities and Exchange Commission on a Registration
Statement on Form S-1 or Form S-3, if available, within five (5) business days
of the issuance of the Tranche.

 

3.5Notwithstanding anything contained herein to the contrary, the number of
Shares issuable by the Borrower through the conversion of the Preferred Shares
shall not exceed 19.9% of the Borrower’s outstanding Shares as of the date of
this Agreement or such other amount required to comply with the shareholder
approval rules of the Principal Market (the “Maximum Common Stock Issuance”). If
such issuance of Shares could cause a delisting on the Principal Market, then
the Maximum Common Stock Issuance shall first be approved by the Borrower’s
shareholders in accordance with applicable law and the By-laws and Certificate
of Incorporation of the Borrower, as amended. The parties understand and agree
that the Borrower’s failure to seek or obtain such shareholder approval shall in
no way adversely affect the validity and due authorization of the issuance and
sale of Preferred Shares, and that such approval pertains only to the
applicability of the Maximum Common Stock Issuance limitation.

 

3.6Time shall be of the essence in relation to all payments due under this
Agreement.

 

4.Release

 

This Agreement is in full and final settlement of, and each Party hereby
releases and forever discharges, all and/or any actions, claims, rights, demands
and set-offs, whether in this jurisdiction or any other, whether or not
presently known to the Parties or to the law, and whether in law or equity, that
it, its parent, subsidiaries, assigns, transferees, representatives, principals,
agents, officers or directors (“Related Parties”) or any of them ever had, may
have or hereafter can, shall or may have against the other Party or any of its
Related Parties arising out of or connected with:

 

(a)the IPN;

 

(b)the DPN;

 

(c)the APA; and

 

(d)any other matter arising out of or connected with the relationship between
the Parties

 

(collectively the “Released Claims”).

 

    Page 3   CONFIDENTIAL AND RESTRICTED  

 

 

 

EXECUTION VERSION

 

5.Agreement not to sue

 

Each Party agrees, on behalf of itself and on behalf of its Related Parties not
to sue, commence, voluntarily aid in any way, prosecute or cause to be commenced
or prosecuted against the other Party or its Related Parties any action, suit or
other proceeding concerning the Released Claims, in this jurisdiction or any
other.

 

6.Costs

 

The Parties shall each bear their own legal costs in relation to this Agreement.

 

7.Warranties and authority

 

Each Party warrants and represents to the other with respect to itself that it
has the full right, power and authority to execute, deliver and perform this
Agreement.

 

8.No admission

 

This Agreement is entered into in connection with the compromise of disputed
matters and in the light of other considerations. It is not, and shall not be
represented or construed by the Parties as, an admission of liability or
wrongdoing on the part of either Party to this Agreement or any other person or
entity.

 

9.Severability

 

If any provision of this Agreement is found to be void or unenforceable, that
provision shall be deemed to be deleted from this Agreement and the remaining
provisions of this Agreement shall continue in full force and effect and the
Parties shall use their respective reasonable endeavours to procure that any
such provision is replaced by a provision which is valid and enforceable, and
which gives effect to the spirit and intent of this Agreement.

 

10.Entire agreement

 

10.1This Agreement constitutes the entire understanding and agreement between
the Parties in relation to the subject matter of this Agreement.

 

10.2Each Party acknowledges that it has not entered into this Agreement in
reliance wholly or partly on any representation or warranty made by or on behalf
of the other Party (whether orally or in writing) other than as expressly set
out in this Agreement.

 

11.Confidentiality

 

The terms of this Agreement, and the substance of all negotiations in connection
with it, are confidential to the Parties and their advisers, who shall not
disclose them to, or otherwise communicate them to, any third party without the
written consent of the other Party other than:

 

(a)to the Parties' respective auditors, insurers and lawyers on terms which
preserve confidentiality; and

 

    Page 4   CONFIDENTIAL AND RESTRICTED  

 

 

 

EXECUTION VERSION

 

(b)pursuant to an order of a court of competent jurisdiction, or pursuant to any
proper order or demand made by any competent authority or body where they are
under a legal or regulatory obligation to make such a disclosure;

 

(c)as required pursuant to the rules and regulations of the Securities Act of
1933, as amended, and the Exchange Act of 1934, as amended,

 

(d)as maybe necessary to provide to any third party in the course of their due
diligence of either Party in conjunction with an acquisition of assets, sale of
assets, or financing of a Party, and

 

(e)as far as necessary to implement and enforce any of the terms of this
Agreement.

 

12.Governing law and jurisdiction

 

The provisions of this Agreement shall be construed according to the internal
substantive laws of the State of New York without regard to conflict of laws
principles. If any provision of this Agreement is in conflict with any statute
or rule of law of the State of New York or is otherwise unenforceable for any
reason whatsoever, then such provision shall be deemed to be restated so that it
may be enforced to the fullest extent permitted by law, and the remainder of
this Agreement shall remain in full force and effect.

 

13.Counterparts

 

This Agreement may be signed in any number of counterparts, each of which, when
signed, shall be an original and all of which together evidence the same
agreement.

 

14.Variation

 

Any variation of this Agreement shall be in writing and signed by or on behalf
of each Party.

 

This Agreement has been entered into on the date stated first above written.

 

XG TECHNOLOGY, INC.   INTEGRATED MICROWAVE TECHNOLOGIES, LLC             By:    
By:             Name:     Name:             Title:     Title:             Date:
    Date:  

 

    Page 5   CONFIDENTIAL AND RESTRICTED  

 

 

 

